Citation Nr: 1033171	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the RO properly discontinued the 100 percent rating for 
service-connected residuals of prostate cancer, and assigned a 0 
percent rating from December 1, 2006 to January 31, 2010, and a 
10 percent rating thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating action of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which decreased the evaluation for the Veteran's service-
connected residuals of prostate cancer from 100 percent to zero 
percent, effective December 2006.

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In October 2009, the Board remanded this issue for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  In May 2005, the RO granted service connection and assigned a 
100 percent rating for prostate cancer, effective February 24, 
2005.

2.  The Veteran had a laparoscopic prostatectomy performed on 
April 5, 2005.  

3.  A March 2006 VA examination revealed that the Veteran had a 
successful prostatectomy performed by laparoscopic techniques and 
the adenocarcinoma of the prostate was clinically stable.

4.  The medical evidence showed no local reoccurrence or 
metastasis of prostate cancer after the Veteran's laparoscopic 
prostatectomy.  

5.  In an April 2006 rating decision, the RO proposed a reduction 
in the rating for the Veteran's service-connected residuals of 
prostate cancer from 100 percent to 0 percent; the RO notified 
the Veteran of this proposed action in a corresponding April 21, 
2006 letter.

6.  In a September 2006 rating decision, the RO discontinued the 
100 percent rating for residuals of prostate cancer, and assigned 
a 0 percent rating, effective December 1, 2006.

7.  In a May 2010 rating decision, the RO assigned a 10 percent 
rating for residuals of prostate cancer, effective from February 
1, 2010.

8.  From December 1, 2006 to January 31, 2010, the Veteran's 
service-connected residuals of prostate cancer resulted in urine 
leakage when passing gas vigorously; however, renal dysfunction, 
the usage of appliance or absorbent materials for urine leakage, 
daytime voiding interval between two and three hours, awakening 
to void two times per night, obstructed voiding, and urinary 
tract infections are not shown.  

9.  Since February 1, 2010, the Veteran's service-connected 
residuals of prostate cancer have resulted in daytime voiding 
interval of two to three hours; however, renal dysfunction, the 
usage of appliance or absorbent materials for urine leakage, 
awakening to void three times per night, obstructed voiding, and 
urinary tract infections are not shown.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the 100 percent rating for 
residuals of prostate cancer was proper.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 
7528 (2009).

2.  The criteria for a compensable rating from December 1, 2006 
to January 31, 2010, and a rating in excess of 10 percent 
thereafter, for residuals of prostate cancer, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Board observes that an April 21, 2006 pre-rating notice 
letter, which accompanied the rating decision proposing to 
decrease the rating for residuals of prostate cancer, provided 
the Veteran with notice of the proposed reduction and informed 
him that he could submit medical or other evidence to show why 
the reduction should not be made.  The letter explained that this 
evidence could be a statement from a physician with detailed 
findings about his condition.  He was also notified that he could 
request a personal hearing so that he could provide testimony on 
this matter.  He was notified that if he did not request a 
hearing or submit additional evidence within 60 days, the RO 
would make a decision based on the evidence of record.

In a November 2009 letter, the Veteran was provided notice 
regarding what information and evidence is needed to substantiate 
his claim for a higher rating, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letter advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  The notice also provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The letter also advised the Veteran of how 
effective dates are assigned, and the type of evidence which 
impacts that determination.  The claim was last readjudicated in 
May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA examination reports, private treatment 
records, and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Adjudication of the claim currently before the Board essentially 
involves two questions: first, whether the discontinuance of the 
100 percent rating for residuals of prostate cancer was proper; 
and, if so, whether the ratings assigned for residuals of 
prostate cancer - 0 percent (from December 1, 2006), and 10 
percent (from February 1, 2010) - were proper. 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Discontinuation of the 100 percent rating

In this case, a 100 percent rating was assigned under Diagnostic 
Code 7528, for malignant neoplasms of the genitourinary system.  
The note following this diagnostic code indicates that, following 
the cessation of surgery, chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or metastasis, 
then a veteran's cancer is rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is the predominant 
disability.  38 C.F.R. § 4.115b.

In this case, the evidence shows that the Veteran's treatment for 
prostate cancer consisted of a robotically assisted laparoscopic 
prostatectomy with bilateral pelvic lymph node dissection, 
performed on April 5, 2005.  The Veteran was scheduled for a VA 
examination in March 2006, more than six months following this 
surgery.  The examination revealed that the Veteran had a 
successful prostatectomy performed by laparoscopic techniques and 
the adenocarcinoma of the prostate was clinically stable.

The provisions of 38 C.F.R. § 3.105(e) provide for the reduction 
in evaluation of a service-connected disability when warranted by 
the evidence but only after following certain procedural 
guidelines.  First, there must be a rating action proposing the 
reduction and notice giving a veteran 60 days to submit 
additional evidence and 30 days to request a predetermination 
hearing.  If a hearing is not requested and reduction is 
considered to be still warranted, a rating action will be taken 
to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) 
(2009).  The effective date of the reduction will be the last day 
of the month in which a 60 day period from the date of notice to 
a veteran of the final action expires.  38 C.F.R. § 3.105(e).

As mentioned, the Veteran was notified of the RO's intent to 
discontinue the 100 percent rating for service-connected 
residuals of prostate cancer by letter dated on April 21, 2006.  
He did not request a hearing regarding this issue.  Final action 
to reduce the 100 percent rating to 0 percent was taken pursuant 
to 38 C.F.R. § 3.105(e) in September 2006.  The Veteran was 
informed of this decision by letter dated on September 20, 2006.  
The reduction was made effective beginning December 1, 2006.

Based on a review of this procedural history, it appears that the 
RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  
The Veteran was notified of his rights.  He was given an 
opportunity for a hearing and time to respond.  Moreover, the 
reduction was made effective no sooner than permitted by current 
law and regulations ("the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e).  The Veteran has 
not asserted that these procedural provisions were not followed.  
Thus, the Board finds that the RO appropriately followed the 
procedural actions to accomplish the discontinuance of the 100 
percent rating, which resulted in a reduction of the Veteran's 
benefits.

Turning to the propriety of the discontinuance of the 100 percent 
rating, the Veteran has not asserted, and the evidence does not 
show, that the Veteran received surgery, chemotherapy, or other 
therapeutic procedure for prostate cancer after the laparoscopic 
prostatectomy performed in April 2005.  Instead, the Veteran 
contends that it takes 5 or more years to determine with 
certainty that he no longer has prostate cancer.  The crux of the 
Veteran's contention is 2 statements from his private urologist.  
In a January 2007 statement, the urologist reports that the 
Veteran is currently disease free.  The urologist also states 
that he "[does] not believe we can say with certainty until 5-10 
years postop that [the Veteran] will remain completely free of 
disease."  In May 2007, the urologist states that "I do not 
believe that I can say with certainty until 5-10 years post-op 
that [the Veteran] will be disease-free."  The Veteran has also 
submitted an article that discusses veterans who underwent 
radical prostatectomy and subsequently had an elevated PSA 
(prostate-specific antigen).  Of the 400 (out of nearly 2500 men) 
that subsequently had an elevated PSA, 72 percent had the PSA go 
up in the first 5 years after prostatectomy.

The Board understands the Veteran's position that the evidence 
did not clearly show that he will not have a recurrence of 
cancer, and that such cannot be determined until 5 years after 
his treatment.  However the law in this case is clear.  Following 
the cessation of treatment for malignant neoplasms of the 
genitourinary system, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration of six months; 
if there has been no local reoccurrence or metastasis, the 
disability will be rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is prominent.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, Note.  Without evidence of local 
reoccurrence or metastasis of the prostate cancer, the disability 
is to be rated as voiding dysfunction or metastasis.  Here, the 
evidence did not show any local reoccurrence or metastasis, as 
evidenced not only by the VA examination, but also by the opinion 
of the Veteran's urologist (that the Veteran was currently 
disease free).  In essence, in order to reduce the rating the 
evidence does not need to show that cancer will not return; 
instead, the evidence simply needs to show that the cancer has 
not returned.    

The Veteran also argues that VA erred by not following the 
provisions of 38 C.F.R. § 3.344(a).  Specifically, he contends 
that the evidence must show that it is reasonably certain that 
improvement in his condition will be maintained under the 
ordinary conditions of life.  However, section 3.344(a) is only 
applicable to ratings which have continued for long periods of 
time at the same level (5 years or more); thus, it is not 
applicable in this case.  See 38 C.F.R. § 3.44(c).  In the case 
of disabilities which have not become stabilized and are likely 
to improve, reexaminations disclosing improvement will warrant 
reduction in rating.  Here, the VA examination and private 
medical records show that the Veteran's condition was stable with 
no recurrence of prostate cancer.  

For all the reasons above, effective December 1, 2006, the RO 
appropriately discontinued the 100 percent rating, and rated the 
Veteran on the basis of the residuals of prostate cancer, as 
directed by 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

II. Ratings assigned after November 31, 2006

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

In this case, Diagnostic Code 7528 directs that following the 
cessation of treatment for malignant neoplasms of the 
genitourinary system, the residuals will be rated as voiding 
dysfunction or renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress incontinence 
are rated as follows:  A 20 percent rating is warranted if the 
evidence shows that the Veteran is required to wear absorbent 
materials which must be changed less than 2 times per day.  If 
absorbent materials must be changed 2 to 4 times per day, a 40 
percent rating is warranted.  If an appliance is required, or 
absorbent materials must be changed more than 4 times per day, a 
60 percent rating is warranted.  38 C.F.R. § 4.115a.

Regarding frequency, daytime voiding interval between two and 
three hours, or awakening to void two times per night warrants a 
10 percent rating.  Daytime voiding between one and two hours, or 
awakening to void three to four times per night warrants a 20 
percent rating.  Daytime voiding interval less than one hour, or 
awakening to void five or more times per night warrants a 40 
percent rating.  38 C.F.R. § 4.115a.

The Veteran could also receive higher ratings if he had 
obstructed voiding or urinary tract infections of a certain 
severity and frequency.  See 38 C.F.R. § 4.115a.

The Veteran was afforded a VA genitourinary examination in March 
2006.  He reported leaking urine only when he passes gas very 
vigorously, and he was not wearing a pad for protection.  The 
examiner described the Veteran's incontinence as very minimal.  
The Veteran had no urinary frequency or urgency.  He also did not 
have any urinary tract infections or acute nephritis.  

The Veteran was afforded another genitourinary examination in 
February 2010.  There was no urinary urgency, 
hesitancy/difficulty starting a stream, weak or intermittent 
stream, dysuria, dribbling, straining to urinate, hematuria, 
urine retention, or urethral discharge.  Voiding frequency during 
the day was 2 to 3 hours.  The Veteran had 1 episode of nocturia 
per night.  He denied significant obstructive or irritative 
voiding symptoms.  He did not use protective pads for 
incontinence.  The Veteran did not have urinary leakage, or a 
history of recurrent urinary tract infections, obstructed 
voiding, urinary tract stones, renal dysfunction or failure, or 
acute nephritis.  The examiner noted that the Veteran did not 
have significant obstructive or irritative voiding symptoms, and 
had no urinary incontinence requiring use of appliances or the 
wearing of absorbent material.

In this case, the Veteran does not contend and the evidence does 
not suggest that he has any renal dysfunction.  In fact, at the 
February 2010 examination, it was specifically noted that the 
Veteran did not have a history of renal dysfunction or failure.  
Likewise, the medical evidence in this case specifically notes 
that the Veteran does not have obstructed voiding or urinary 
tract infections.  Thus, ratings based on these dysfunctions are 
not warranted.  

In March 2006, the Veteran reported having urine leakage when he 
passed gas vigorously; in February 2010, he denied urine leakage.  
At both examinations, the Veteran denied using absorbent 
materials for urine leakage.  As the evidence shows that the 
Veteran does not have to use appliances or absorbent materials 
for urine leakage, higher ratings are not warranted based on 
urine leakage.  

In March 2006, the Veteran denied urinary frequency and urgency; 
in February 2010, he reported a daytime voiding interval of 2 to 
3 hours and one episode of nocturia per night.  Thus, the 
evidence shows that the Veteran does not meet the criteria for 
higher ratings for residuals of prostate cancer before or after 
February 1, 2010 (10 percent requires daytime voiding interval 
between two and three hours, or awakening to void two times per 
night; 20 percent requires daytime voiding between one and two 
hours, or awakening to void three to four times per night).

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of the residuals of prostate cancer.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for disability ratings higher than 
those already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether the Veteran's residuals of 
prostate cancer, at any point during the appeal, presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings would be warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's residuals of prostate cancer.  The 
threshold factor for extra-schedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extra-schedular consideration 
is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for higher ratings, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to restoration of a 100 percent disability rating for 
residuals of prostate cancer is denied.

Entitlement to a compensable disability rating from December 1, 
2006 to January 31, 2010, and a rating in excess of 10 percent 
thereafter, for residuals of prostate cancer, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


